Case: 13-12332   Date Filed: 12/06/2013   Page: 1 of 3


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12332
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:07-cr-00019-WLS-RLH-1



UNITED STATES OF AMERICA,


                                                     Plaintiff - Appellee,

                                  versus

EDDIE JAMES REED,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (December 6, 2013)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
                Case: 13-12332       Date Filed: 12/06/2013      Page: 2 of 3


       Eddie Reed appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion to reduce sentence based on Amendment 750 to the Sentencing Guidelines.

After a thorough review, we affirm.

       Reed was convicted in 2008 of two counts of crack-cocaine distribution, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii). At sentencing, the parties

stipulated that Reed was responsible for 74.7 total grams of crack cocaine. This

triggered a base-offense level of 30. Because he was classified as a career

offender, however, under U.S.S.G. § 4B1.1(b) Reed’s adjusted offense level was

37 and his criminal-history category was VI. After adjustments under U.S.S.G.

§ 3E1.1(a) and (b), Reed’s total offense level was 34, and his resulting guidelines

range was 262 to 327 months’ imprisonment. At sentencing, after considering the

factors set forth in 18 U.S.C. § 3553(a), the district court imposed a term of

imprisonment of 262 months.

       In February 2012, Reed filed a § 3582(c)(2) motion based on Amendment

750.1 The district court denied Reed’s motion, and this is his appeal.

       “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. Lawson, 686 F.3d 1317,

1319 (11th Cir.), cert. denied, 133 S. Ct. 568 (2012). We have previously held

1
  Although Reed initially filed his § 3582(c)(2) motion pro se, he was appointed counsel, who
supplemented the motion with additional briefing. Reed has also previously filed a § 3582(c)(2)
motion based on Amendment 706, which the district court denied and declined to reconsider.
The appeal now before us does not concern his arguments related to that amendment.
                                               2
              Case: 13-12332     Date Filed: 12/06/2013    Page: 3 of 3


defendants sentenced as career offenders under § 4B1.1, like Reed, are not entitled

to a reduction under Amendment 750. United States v. Moore, 541 F.3d 1323,

1327 (11th Cir. 2008). Reed contends he is entitled to a reduction, even as a career

offender, because Freeman v. United States, 131 S. Ct. 2685 (2011) (plurality

opinion), undermines the holding of Moore. We have, however, previously

rejected this contention. Lawson, 686 F.3d at 1319-21. And we are bound by that

ruling, and, thus, by Moore, unless and until it is overruled by the Supreme Court

or this court sitting en banc. Id. at 1319. For this reason, we must also reject

Reed’s contention that he is entitled to a reduction in his sentence under the Fair

Sentencing Act of 2010 (FSA), Pub. L. No. 111-220, 124 Stat. 2372. In United

States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012), we held that a defendant was

not entitled to a reduction in his sentence under the FSA when he was sentenced

before the FSA’s effective date, August 3, 2010. We are bound by that decision

and must apply it to bar Reed’s claim because he was sentenced before that date.

For these reasons, the district court was correct to deny Reed’s § 3582(c)(2)

motion.

      AFFIRMED.




                                          3